EXHIBIT10.1 December 21, 2009 Richard A. Anderson Hythiam, Inc. 11150 Santa Monica Blvd. #1500 Los Angeles, CA90025 Re:Resignation Dear Rick: This letter will serve as my resignation as chief financial officer of Hythiam, effective Friday, January 15, 2010. I have decided to accept a senior level position in finance with a large managed health care company located in Florida. My experience here at Hythiam over the past three years has been a great one, as I have experienced and learned so much.Thanks for the opportunity that I have had to take part in building something special here.Since the healthcare industry is so interconnected, I am sure that we will connect with each other down the road.Good luck with Catasys and the additional contract adoptions that lie ahead. Sincerely, /s/ MAURICE HEBERT Maurice Hebert
